 HOLIDAY INN OF PROVIDENCE- DOWNTOWNAllen & O'Hara Investments,Inc. d/b/a Holiday InnofProvidence-Downtown,PetitionerandHotel,Restaurant,ServiceEmployees and Bartenders'Union,Local285, AFL-CIO. Case 1-RM-722October 24, 1969DECISION ON REVIEW ANDDIRECTION OF ELECTIONBY CHAIRMANMCCULLOCHAND MEMBERSBROWN AND JENKINSOn April 28, 1969, the Regional Director forRegion 1 issued a Decision and Order in theabove-entitledcase, in which he found that noquestion concerning representation existed becausethe Employer had failed to show that the Union hadengaged in conduct inconsistent with its disclaimer.Thereafter,pursuanttotheNationalLaborRelationsBoardRulesandRegulations,theEmployer filed a timely request for review of theRegional Director's Decision and Order, in which itcontended that the Regional Director's Decisiondeparted from officially reported Board precedentand was clearly erroneous on substantial factualissues. The Union filed opposition theretoOn August 4, 1969, the Board by telegraphicOrder granted the request for review.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theBoard has delegated its powers in connection withthis case to a three-member panel.The Board has considered the entire record in thiscase, including the request for review and theUnion'sopposition,andmakes the followingfindings-The Employer seeks an election among all itsemployees, with the customary exclusions, at theHoliday Inn of Providence-Downtown, located at 21AtwellsAvenue, Providence,Rhode IslandTheUnion denied ever requesting recognition and at thehearing disclaimed interest in representing any ofthe employees despite its continued picketing of theInn since it began operations in early January 1969TheRegionalDirector,ineffect,found,evenassuming theUnion had made a request forrecognition,thatitsdisclaimer isunequivocalbecause its picketing is informational in characterand not inconsistent therewith. The Employer, in itsrequest for review, contends that the timing of thepicketingand facts occurring subsequent to thecommencement of the picketing establish that theUnion's entire course of conduct is inconsistent withitsdisclaimer and ineffective to withdraw its earlierclaim for recognitionWe find merit in thesecontentions.During early 1968, while* the Inn was underconstruction, the Union made several unsuccessfulefforts to contact officials of the Employer. On, May27, 1968, the Union's business manager,William179NLRB No. 58337Marrs, sent the following letter to Joseph Suter,Manager of Inn Operations for the Employer'sparent,Allen& O'Hara Investments, Inc., at itsMemphis, Tennessee headquarters:We,oftheHotel,Restaurant,ServiceEmployees& BartendersUnion,Local285AFL-CIO, Providence, R.I., are writing you thisletter,seeking your permission and requestingclearance in order to establish proper procedurewith the operators of the Holiday Inn in this city,for the sole purpose of signing a Union contractwith our union.Ihave talked withMrNoonan,ProjectManager, here in Providence, and was referred toyour office as the next step.Ifwe are granted permission and clearancefrom you, I would appreciate an answer as soonas possible, as this is of the utmost importance toboth the Union and the Holiday Inn.The Employer did not respond to the letter.Thereafter, in June, September, November, andDecember, the Union made additional efforts tocontact Suter or some other representative of theEmployer, all without successMarrs stated he gaveup trying in December.At 7 a.m., January 6, 1969, the Inn opened forbusiness.At 8:05 a.m. the Union began to picketcustomer entranceswith the signs reading asfollowsNOTICE TO PUBLIC ONLYThis employer does not employ members of theHotel and Restaurant Employees and BartendersUnion, Local 285, AFL-CIO. Local 285 is notattempting to organize the employees of thisestablishment and is not requesting recognitionfor this establishment.Local 285 is not attempting to induce anyindividual employed by any person in the courseof his or her employment to refuse to pick up,deliver, or transport any goods, or not to performany servicePicketing with such signs has continued since thattimeOn January 21, Andrew H. Jackson, generalmanager for sales for the Inn, walked past Marrsand another picketer. According to Jackson, Marrsasked, "Are you ready to give up"" and Jacksonreplied,"I never give up," and nothing more wassaid.Marrs testified that he asked Jackson, "How'sbusiness?" and Jackson replied, "You people arereally hurting us."Marrs denied Jackson's versionof the exchange, stating that "the only thing I saidwas, `would you like to sign up with us?' meaningJackson." He explained that Jackson had told himhe had been "president of the Pawtucket NewspaperGuild or something," and that his appeal was toJackson "as a former union member."On January 26,The Providence Journalcontainedan ad for waitresses which instructed applicants to 338DECISIONS OF NATIONAL LABOR RELATIONS BOARDapply at the Downtown Inn between 2 p.m. and 4p.m. Shortly before 2 p.m. on that day, between20-50 persons appeared in picket lines at the Inn.They patrolled three or four abreast around theentire building and made efforts to block entry ofcars coming onto the property. The regular picketsforLocal 285 were supplemented by "volunteers,"identified byMarrs as "members of the Laborers,"who had been "duly notified by the AFL-CIO."On February 17, the Employer simultaneouslyfiledthe instant petition and Section 8(b)(7)(C)unfair labor practice charges in Case 1-CP-151 withrespect to the picketing. The Regional Directordismissedthechargesonthebasisofhisdetermination that the picketing was protected bythe second proviso to Section 8(b)(7)(C).At the hearing herein the Union denied that ithad ever made a request for recognition. It contendsthat its letter of May 27, 1968, to Suter, was arequest for permission or clearance to enter thepremisestotalkwith"operators,"meaningemployees, in order to engage in organizationalactivities.We find no merit in this contentionWe construe the Union's letter of May 27, 1968,to be a clear request that the Employer recognize itas the representative of its future employees and fora contract covering them. Moreover, we find thatMarrs conveyed the Union's continued interest inimmediate recognition in his exchange of words withJackson while the picketing was in progress, whetherJackson's or Marrs' version of what was said becredited In the context of the facts of this case, wedo not give weight to Marrs' selfserving testimonythat when he asked Jackson whether he would liketo sign up, he meant Jackson personally as a unionmember. Finally, the Union's reaction on January26 to the Employer's advertisement for waitresses'We find the cases cited by the Regional Director clearly distinguishableInMiratti s Inc,132NLRB 699, the picketing was accounted for byuncontradicted testimonywhich showed that it had no recognitionalobjective and was intended to correct a misrepresentation by the Employerthat he was operating under a union contract which he did not then have,inMartino's Complete HomeFurnishings,145 NLRB 604, almost 2 yearshad elapsed since the last communication with the Employer and there wasno claim,written or oral, that the union represented employees or desiredrecognition,inRaymondF Schweitzer Inc t/a Old Angus Restaurant,appears to belie its contention that by its picketingitwas simply trying to inform customers that thehotel was nonunion and thus discourage patronageUpon the entire record in this case, we concludethat the Union's purported disclaimer of interest, inthe light of its recent demand for recognition, itspicketing, and its other inconsistent conduct, simplycannot be accepted at face value.' Accordingly, wefind that the Union never abandoned its purpose topress upon the Employer a demand for immediaterecognition, thereby establishing the existence of aquestionaffectingcommerceconcerningtherepresentation of employees of the Employer withinthemeaning of Section 9(c)(l) and Section 2(6) and(7) of the Act.'We find that the following employees of theEmployer constitute a unit appropriate for thepurposes of collective bargaining within the meaningof Section 9(b) of the Act.All employees of the Employer employed at itsInn located at 21 Atwells Avenue, Providence,Rhode Island, excluding office clerical employees,guards, professional employees and supervisors asdefined in the Act.3[Direction of Election4omitted from publication.]165NLRB No84, unlike the present case,there hadbeen request forrecognitionprior to thecommencement of picketing which requested thepublic not to patronizethe Employerbecause it paid substandard wagesand had substandard working conditions and the petition was not fileduntil 14 months after the picketing commenced'CapitolMarket No 1, Capitol Market No2,145NLRB 1430,1431-32'The unit is that allegedby the Employerand is in accord with theBoard'sunit policyin the hotel and motel industryThe Union took noposition as to the appropriate unit but it is noted the unit found iscoextensivewith the Union's demand for recognition'in order to assure that all eligible votersmay have the opportunity tobe informed of theissues in the exercise of theirstatutoryright to vote, allparties to the election should have access to a listof votersand theiraddresseswhichmay be used to communicate with themExcelsiorUnderwear Inc,156 NLRB1236,N L RB v Wyman-Gordon Company,394 U S 759 Accordingly, it is hereby directed that an electioneligibilitylist,containing the names and addressesof all theeligible voters,must befiledby the Employer withthe Regional Director for Region I within 7days of thedate of this Decision on Review and Direction of ElectionThe RegionalDirector shall make the list available to all parties to theelectionNoextensionof time to filethis list shall be granted by theRegionalDirector except in extraordinary circumstancesFailure tocomply with thisrequirement shall be grounds for setting aside the electionwhenever proper objections are filed